 


109 HCON 117 IH: Expressing the sense of Congress that Zora Neale Hurston should be recognized for her achievements as a novelist and anthropologist, and for her contributions to the Harlem Renaissance movement.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 117 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Zora Neale Hurston should be recognized for her achievements as a novelist and anthropologist, and for her contributions to the Harlem Renaissance movement. 

Whereas Zora Neale Hurston is thought to have been born on January 7, 1891;
Whereas Zora Neale Hurston first attended Howard University and later Barnard College of Columbia University, from which she received her bachelor’s degree in anthropology in 1928;
Whereas Zora Neale Hurston was a novelist, folklorist, and anthropologist who drew on all of her areas of expertise to write her novels and short stories;
Whereas Zora Neale Hurston was particularly well known for her anthropological research that focused on the African-American community;
Whereas Zora Neale Hurston conducted extensive research on voodoo practices in black communities in Florida and New Orleans, where she had spent parts of her childhood;
Whereas, in 1937, Zora Neale Hurston published her novel, Their Eyes Were Watching God, often noted as her greatest work;
Whereas Zora Neale Hurston is recognized as one of the most creative writers of the Harlem Renaissance; and
Whereas Zora Neale Hurston died on January 28, 1960, in poverty and obscurity, but today her literary work is celebrated throughout the world, and many of her novels and short stories are considered classics: Now, therefore, be it 
 
That it is the sense of Congress that Zora Neale Hurston should be recognized as an accomplished anthropologist, as one of the most talented novelists and literary figures of her time, and for her contributions to the Harlem Renaissance movement. 
 
